                                                              JS-6




                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


MIGUEL H. GARCIA,                      Case No. 2:19-cv-09790-JFW-SK
                  Plaintiff,           JUDGMENT
            v.

ANDREW SAUL,
Commissioner of the Social
Security Administration,
                  Defendant.


     IT IS ADJUDGED that this action is reversed and remanded to the
Commissioner of the Social Security Administration for further proceedings.



DATED: June 21, 2021
                                        HON. JOHN F. WALTER
                                        U.S. DISTRICT JUDGE
